Franklin County, No. 93AP-888. This cause was instituted upon the appellees’ filing of a motion to dismiss an appeal for lack of prosecution. Appellees tendered with their motion a copy of a notice of appeal date-stamped by the court of appeals on April 21, 1994. It appearing to the court that appellants perfected an appeal pursuant to former S.Ct. Prac. R. I but failed to timely file the notice of appeal in the Supreme Court,
IT IS ORDERED by the court that this cause is dismissed, effective June 15, 1994.
IT IS FURTHER ORDERED by the court that a copy of this entry be certified to the Clerk of the Court of Appeals for Franklin County for entry.